Citation Nr: 9902543	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-43 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
dental expenses incurred in November and December 1993.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty for over 23 years, until 
his retirement in November 1964.  He was a prisoner of war of 
the German Government from December 1943 to May 1945.

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a February 1994 decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) located in Shreveport, 
Louisiana, which denied payment or reimbursement of 
unauthorized dental expenses.  The case was certified to the 
Board from the VA regional office in New Orleans, Louisiana 
(VARO).  The case was previously remanded by the Board in 
February 1997, for further development.  It is now ready for 
appellate review.


FINDINGS OF FACT

1.  Unauthorized private dental services were rendered in 
November and December 1993.

2.  The dental treatment in November and December 1993 was 
not by reason of an emergency such that a delay would have 
been hazardous to the appellants life or health.


CONCLUSION OF LAW

Payment or reimbursement of unauthorized dental expenses 
incurred in November and December 1993 is not warranted.  
38 U.S.C.A. § 1728 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 17.120 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellants claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  All relevant facts have 
been properly developed and, therefore, VAs duty to assist 
the appellant has been satisfied.  

The appellant seeks reimbursement or payment of the cost of 
private dental services rendered in November 1993 and 
December 1993.  

A review of the record reflects that the appellant served on 
active duty from February 1941 until his retirement in 1964.  
During World War II he was a prisoner of war of the German 
government from December 1943 to May 1945.  Thus, the Board 
initially notes that due to his former prisoner-of-war 
status, the appellant satisfies the eligibility criteria for 
any needed VA outpatient dental treatment as authorized by 
the Chief, Dental Service.  38 U.S.C.A. § 1712(a)(1)(F) (West 
1991 & Supp. 1998); 38 C.F.R. § 17.161(e) (1998).  

Review of the appellants VA dental clinic treatment record 
reflects that prior to November 1993, the appellant was, in 
fact, receiving VA outpatient dental services.  In March 
1993, a restorable carry was identified in tooth #16 and 
recommended treatment was smooth.  In May 1993, tooth #16 
was smoothed.  The appellant was seen on November 3, 
1993, at the VA dental clinic and a Pin amalgam was the 
recommended treatment for tooth #16.  He was scheduled for an 
appointment on November 23, 1993.  This appointment was 
subsequently rescheduled for December 15, 1993.  The 
appellant failed to show for the December appointment.  The 
appellant did present at the VA dental clinic on January 7, 
1994, but declined treatment by the two VA dentists available 
that date.  He also indicated that he had had a root canal 
and crown applied to tooth #16 by a private dentist.  There 
is no indication in the VA dental clinic records of any 
emergent circumstances with regard to treatment of tooth #16.  

Review of the medical records submitted by Dr. James F. 
Lowery reveals that the appellant was seen for examination on 
November 23, 1993; and for root canal and gold crown to tooth 
#16 on December 6 and 17, 1993.  Medical records received 
from Dr. Paul L. Wood reveal the appellant was also seen for 
examination with regard to tooth #16 on November 30, 1993; 
recommended treatment was root canal with crown.

In January 1994, the Shreveport, Louisiana VAMC received a 
claim from the appellant requesting reimbursement for the 
costs of private dental services rendered by Dr. Lowery in 
November and December 1993, and by Dr. Wood on November 30, 
1993.

In February 1994, the Shreveport, Louisiana VAMC denied the 
request for payment of unauthorized medical services on the 
basis that these private dental services were not emergent in 
nature and the appellant chose to use such private dental 
services in preference to those readily available to him 
through the VAMC.

The appellant submitted written statements as well as 
testimony at a personal hearing held in September 1994.  He 
acknowledged his understanding that he was supposed to obtain 
pre-authorization for any non-VA dental work performed.  
However, he believed he was entitled to reimbursement of the 
costs of the private dental services he received in November 
and December 1993, because he had not received adequate 
treatment from the VA dental clinic.  He concluded that he 
was not getting any satisfaction at the VA Dental Clinic, 
so I had to take action on my own.  

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120.  These provisions require in pertinent 
part as follows:  (1) the care or services not previously 
authorized at the private medical facility must, initially, 
be rendered for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran with a total 
and permanent service-connected disability; and (b) there was 
a medical emergency, where delay would have been hazardous to 
the life or health of the veteran, and (c) federal facilities 
were not feasibly available.  See 38 C.F.R. § 17.120 (1998).

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (1998).

The common meaning of an emergency is a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.  Hennessey v. Brown, 7 Vet. App. 143 
(1994), quoting WEBSTERS NEW WORLD DICTIONARY (3rd. College 
Edition 1988).

A review of the evidence of record fails to disclose the 
presence of an emergent dental or medical situation where 
delay would have been hazardous to life or health.  First, we 
note that the appellants dental treatment began about 1-week 
after his initial dental examination.  This does not suggest 
a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action thereby preventing 
the appellant from obtaining prior authorization for the 
treatment.  Second, we note that the appellant was receiving 
dental treatment prior to and after the dates the private 
dental services were performed.  These VA dental treatment 
records also do not reflect an emergent dental situation, 
where any delay in treatment would have been hazardous to the 
appellants life or health.  Finally, the appellants own 
statements indicate that he obtained private dental services 
in preference to using VA facilities.  

In view of the above, the Board finds that the evidence of 
record does not establish the presence of an emergent dental 
situation where delay would have been hazardous to the 
appellants life or health.  Absent evidence of an emergent 
dental situation, the Board finds that the preponderance of 
the evidence is against reimbursement or payment of the 
unauthorized private dental services rendered in November 
1993 and December 1993.



ORDER

Reimbursement or payment of the cost of unauthorized private 
dental services rendered in November 1993 and December 1993 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
